       Case 3:16-cv-00236-WHO Document 1131-4 Filed 09/18/20 Page 1 of 5



 1
     STEVEN L. MAYER (No. 62030)                  BETH H. PARKER (No. 104773)
 2   SHARON D. MAYO (No. 150469)                  PARKER LAW & MEDIATION
     JEREMY T. KAMRAS (No. 237377)                553 Douglass Street
 3   ARNOLD & PORTER KAYE SCHOLER LLP             San Francisco, California 94114
     Three Embarcadero Center, 10th Floor         Telephone:    (415) 531-1791
 4   San Francisco, California 94111-4024
     Telephone:    (415) 471-3100                 HELENE T. KRASNOFF
 5   Facsimile:    (415) 471-3400                  (admitted pro hac vice)
     Email: steven.mayer@arnoldporter.com         PLANNED PARENTHOOD FEDERATION
 6            sharon.mayo@arnoldporter.com        OF AMERICA
              jeremy.kamras@arnoldporter.com      1110 Vermont Avenue, NW, Suite 300
 7                                                Washington, DC 20005
     DIANA STERK (admitted pro hac vice)          Telephone:    (202) 973-4800
 8   ARNOLD & PORTER KAYE SCHOLER LLP             Email: helene.krasnoff@ppfa.org
     250 West 55th Street
 9   New York, NY 10019-9710                      AMY L. BOMSE (No. 218669)
     Telephone:    (212) 836-8000                 ROGERS JOSEPH O’DONNELL
10   Email: diana.sterk@arnoldporter.com          311 California St., 10th Floor
                                                  San Francisco, California 94104
11   RHONDA R. TROTTER (No. 169241)               Telephone: (415) 956-2828
     OSCAR D. RAMALLO (No. 241487)                Email: ABomse@rjo.com
12   ARNOLD & PORTER KAYE SCHOLER LLP
     777 S. Figueroa Street, 44th Floor
13   Los Angeles, California 90017
     Telephone:     (213) 243-4000
14   Email: rhonda.trotter@arnoldporter.com
              oscar.ramallo@arnoldporter.com
15
     Attorneys for Plaintiffs
16

17                               UNITED STATES DISTRICT COURT
18                              NORTHERN DISTRICT OF CALIFORNIA
19                                    SAN FRANCISCO DIVISION
20

21   PLANNED PARENTHOOD FEDERATION OF                 Case No. 3:16-cv-00236-WHO
     AMERICA, INC., et al.,
22                                                    DECLARATION OF MATTHEW R.
                                 Plaintiffs,          DITON IN SUPPORT OF
23         v.                                         PLAINTIFFS’ MOTION FOR
                                                      ATTORNEYS’ FEES AND NON-
24   CENTER FOR MEDICAL PROGRESS; et al.,             STATUTORY COSTS
25                               Defendants.          Date:    November 18, 2020
                                                      Time:    2:00 p.m.
26                                                    Place:   Courtroom 2, 17th Floor
27                                                    Judge:   Hon. William H. Orrick

28
     DECLARATION OF MATTHEW R. DITON IN SUPPORT OF PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES
                      AND NON-STATUTORY COSTS; Case No. 3:16-cv-00236-WHO
        Case 3:16-cv-00236-WHO Document 1131-4 Filed 09/18/20 Page 2 of 5



 1          I, Matthew R. Diton, declare:

 2          1.      I am an attorney admitted to practice in the State of California and before this Court.

 3   I am an associate at the law firm of Arnold & Porter Kaye Scholer LLP (“Arnold & Porter”), and an

 4   attorney for Plaintiffs Planned Parenthood Federation of America, Inc.; Planned Parenthood Gulf

 5   Coast; Planned Parenthood Center for Choice, Planned Parenthood of the Rocky Mountains;

 6   Plaintiff Planned Parenthood: Shasta-Diablo, Inc. dba Planned Parenthood Northern California;

 7   Planned Parenthood Mar Monte, Inc.; Planned Parenthood of the Pacific Southwest; Planned

 8   Parenthood Los Angeles; Planned Parenthood Orange and San Bernardino Counties, Inc.; Planned

 9   Parenthood of California Central Coast; Planned Parenthood Pasadena and San Gabriel Valley, Inc.

10   (collectively “Plaintiffs”) in the above-captioned action. I make this Declaration upon personal

11   knowledge, excepted as otherwise stated, and, if called upon to testify, could and would testify

12   competently hereto.

13          2.      I have been practicing law for more than five years. I graduated magna cum laude

14   from the Duke University School of Law in 2015. While in law school, I became a member of the

15   Order of the Coif. Prior to law school, I received my Bachelor of Arts with high distinction from

16   the University of Virginia in 2012.

17          3.      I joined Arnold & Porter in 2015. Since then, I have represented companies in

18   numerous complex litigation matters in federal and state court, focusing primarily on employment

19   matters. My customary hourly rate at Arnold & Porter was $500 in 2017, $605 in 2018, $700 in

20   2019, and is $815 in 2020.

21          4.      I first joined Plaintiffs’ litigation team in February 2017. Throughout the course of

22   the matter, I have handled many roles. I have attempted to summarize my primary duties below;

23   however, there were many tasks I completed that are not discussed in detail. For example, I

24   undertook discrete research assignments to help other team members draft pleadings in response to

25   Defendants’ motion to disqualify the Court.

26          5.      During discovery, I drafted numerous responses to written discovery requests. I also

27   drafted and led Plaintiffs’ efforts to subpoena documents and information from nonparty Operation

28
                                                      -1-
     DECLARATION OF MATTHEW R. DITON IN SUPPORT OF PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES
                      AND NON-STATUTORY COSTS; Case No. 3:16-cv-00236-WHO
        Case 3:16-cv-00236-WHO Document 1131-4 Filed 09/18/20 Page 3 of 5



 1   Rescue, including participating in meet-and-confer telephone conferences with opposing counsel.

 2   I also organized and led the firm’s review of all of Defendants’ undercover video and audio

 3   recordings. As part of this process, I drafted a training memorandum for the reviewing attorneys,

 4   led a training session for the reviewing attorneys, drafted a review protocol, drafted and distributed

 5   review assignments to over 25 attorneys across the firm, reviewed the reviewers’ work product,

 6   and drafted summaries of the video reviews for use in Plaintiffs’ summary judgment papers and at

 7   trial. I was also part of the team that reviewed documents for privilege and responsiveness in

 8   response to Defendants’ discovery requests.

 9          6.     I also participated in various aspects of discovery motion practice. For example, I

10   researched and helped draft Plaintiffs’ brief regarding whether Defendant Daleiden could be

11   deposed twice (once as a 30(b)(6) witness and a second time in his personal capacity). This motion

12   was granted. I also argued a portion of a motion to compel before Judge Ryu.

13          7.     I also participated in numerous depositions. I helped prepare Plaintiff PPMM’s,

14   PPCCC’s, and PPPSGV’s Rule 30(B)(6) witnesses for their depositions, and I defended the

15   PPMM’s and PPPSGV’s Rule 30(B)(6) depositions.

16          8.     In total, I spent approximately 394.1 hours on the discovery phase of the litigation.

17          9.     After discovery, I was part of the team responsible for drafting sections of Plaintiffs’

18   affirmative and responsive summary judgment papers. In particular, I was assigned as the lead

19   drafter of the various sections of the briefs regarding Plaintiffs’ breach of contract claims. I also

20   drafted sections of the papers detailing Plaintiffs’ invasion of privacy claims. I was also part of the

21   team who attended the summary judgment hearing and, had the Court requested argument on the

22   breach of contract sections, I would have been the one to argue those issues.

23          10.    In total, I spent approximately 95.2 hours on the summary judgment phase of the

24   litigation.

25          11.    Although I was not part of the trial team, I assisted with the research and drafting of

26   various trial and trial preparation submissions. For example, I reviewed and drafted objections to a

27   number of Defendants’ deposition designations. I also researched law regarding the use of

28
                                                       -2-
     DECLARATION OF MATTHEW R. DITON IN SUPPORT OF PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES
                      AND NON-STATUTORY COSTS; Case No. 3:16-cv-00236-WHO
           Case 3:16-cv-00236-WHO Document 1131-4 Filed 09/18/20 Page 4 of 5



 1    deposition transcripts at trial for use by the trial team, and drafted oppositions to several of

 2    Defendants’ motions in limine. I also was responsible for preparing charts of video clips from

 3    Defendants’ recording for use in cross-examination by the trial team. I also participated in the prep

 4    sessions for witnesses Jenna Tosh (PPCCC) and Sheri Bonner (PPPSGV). Finally, I helped draft

 5    sections of the cross-examination outline for Daleiden.

 6           12.    In total, I spent approximately 40.9 hours on the pre-trial phase of the litigation, and

 7    approximately 31.3 hours on the trial phase of the litigation.

 8           13.    After the trial, I was responsible for researching and drafting numerous post-trial

 9    submissions. For example, I was the lead drafter of both (i) Plaintiffs’ opposition to Defendants’

10    motion to defer a decision on attorneys’ fees and costs until after Defendants exhausted their

11    appeal and (ii) Plaintiffs’ opposition to Defendants’ motion to lower the bond amount.

12           14.    I was also a part of the team responsible for drafting Plaintiffs’ opposition to

13    Defendants’ post-trial motions. In particular, I was responsible for drafting responses to (i)

14    Defendant Rhomberg’s sections of the post-trial brief and (ii) Defendants’ arguments regarding

15    Plaintiffs’ entitlement to punitive damages.

16           15.    In total, I spent approximately 74.2 hours on the post-trial phase of the litigation.

17           16.    Following Plaintiffs’ response to Defendants’ post-trial motions, I was responsible

18    for researching and drafting the initial draft of Plaintiffs’ motion for attorneys’ fees and non-

19    statutory costs and supporting memorandum.

20           17.    In total, as of September 4, 2020, I have spent approximately 29.6 hours in support

21    of Plaintiffs’ request for attorneys’ fees and costs.

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28
                                                        -3-
     DECLARATION OF MATTHEW R. DITON IN SUPPORT OF PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES
                      AND NON-STATUTORY COSTS; Case No. 3:16-cv-00236-WHO
       Case 3:16-cv-00236-WHO Document 1131-4 Filed 09/18/20 Page 5 of 5



 1         18.     It is my habit to use the firm’s online billing system to record my time on a daily

 2   basis. I have personally reviewed all of my contemporaneous time records from this action to

 3   assist with the preparation of this declaration. In my billing judgment, I have requested that certain

 4   time entries be removed from Plaintiffs’ request for attorneys’ fees. For example, I have requested

 5   that my entries for observing depositions that I did not defend and for observing trial days and

 6   hearings be removed from the request.

 7         I declare until penalty of perjury that the foregoing is true and correct. Executed in

 8   Alameda, California this 18th day of September, 2020.

 9

10                                                            MATTHEW R. DITON
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      -4-
     DECLARATION OF MATTHEW R. DITON IN SUPPORT OF PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES
                      AND NON-STATUTORY COSTS; Case No. 3:16-cv-00236-WHO
